I

F

UNITED STATES DEPARTMENT OF EDUCATION
o

z

19M

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

of

DEC 1 0 2003

This letter is in response to your September 4 ; 2003 e-mail and your numerous e-mails sent
thereafter to the Office of Special Education Programs (OSEP), U .S . Department of Education
regarding allegations against the State of New Hampshire's Department of Education (NHDOE)
in its administration of the Individuals with Disabilities Education Act (IDEA) . In your
September 4, 2003 e-mail, you allege that NHDOE has failed to provide
with a free appropriate public education (FATE) and that there is a lack of accounta I ty
from the State agencies that oversee education in New Hampshire . In a letter dated September
25, 2003, sent via e-mail on or about October 2, 2003, you allege that NHDOE violated the
requirements under 34 CFR §300 .508(c) by failing to maintain a copy of the hearing officer
qualifications on file . In that same letter, you ask OSEP to investigate NHDOE's failure to
provide a properly qualified hearing officer, failure to hold
School District accountable
for carrying out
EP, and you ask OSEP to investigate a pattern of harassment by
the School District and the District's attorney and failure to conform
individualized education plan (IEP) with the January due process hearing decision . In a letter
dated September 30, 2003, sent via e-mail on or about October 2, 2003, you allege that the
"NHDOE is violating the terms of its agreement with the U .S. Department of Education, 34 CFR
§300 .2 by failing to : 1) exercise general supervisory authority, 20 U .S.C. 1412(a)(11) and 34
CFR §300 .600 ; and 2) enforce the complaint provisions at 20 U .S .C. 1221(e)(3) and 34 CFR
§§300.660-300.662 ." I will address your concerns below .
OSEP is responsible for administering Part B of the IDEA, which provides financial assistance to
State educational agencies (SEAs) and, through the SEA, to local educational agencies to assist
them in making available a FAPE to eligible children and youth with disabilities . An SEA is
responsible for ensuring that the requirements of Part B are carried out and that each educational
program administered in the state meets the requirements of Part B . (34 CFR §300 .141) .
Under the Part B regulations, the State is required to have a dispute resolu .ion system that
includes : 1) State complaint procedures (34 CFR §§300 .660-300.662) ; and 2) due process
procedures (34 CFR §§300 .500-300 .513) . Under the due process procedures, each public agency
is required to have mediation available, at a minimum, when a due process hearing is requested .
(34 CFR §300 .506 .) Under the state complaint resolution system, each SEA is required to have
written procedures to resolve any complaint, including a complaint filed by an organization or
400 MARYLAND AVE . . S .W ., WASHINGTON, D .C 20202
www . ed . go v
Our mission is to ensure equal access to education and to promote educational excellence throughout the Nation .

Page 2 individual from another State . (34 CFR §300 .660 .) An organization or individual must file a
signed, written complaint alleging that a public agency violated a requirement under Part B not
more than one year prior to the date the complaint is received . The complaint must also include
a statement of facts on which the allegation is based . (34 CFR §300 .662 .) The regulations do
not include a provision for OSEP's review of the State's decision . I have enclosed a
memorandum on complaint resolution procedures under Part B for your reference .
Under the due process hearing system, a parent of a child with a disability or the public agency
may initiate a hearing on any matters relating to the identification, evaluation or educational
placement of a child with a disability, or the provisions of FAPE to the child . (34 CFR
§300 .507 .) Under the Part B regulations, an impartial hearing officer must conduct the due
process hearing . (34 CFR §300 .508.) The hearing officer cannot be an employee of the public
agency that is involved with the education or care of the child, nor can the hearing officer have a
personal or professional interest that would conflict with his or her objectivity in the hearing .
(34 CFR §300 .508(a) .) Each public agency is required to keep a list of persons who serve as
hearing officers that includes a statement of each person's qualifications . (34 CFR §300 .508(c) .)
A decision made in a due process hearing is final, except that any party involved may appeal the
decision to the SEA, if the hearing was conducted by a public agency other than the SEA .
(34 CFR §300 .510(b) .) Additionally, any party aggrieved by the findings and decision made by
a due process hearing officer and who does not have the right to appeal to the SEA, and any
party aggrieved by the findings and decision under 34 CFR §300 .510(b), has a right to bring a
civil action with respect to the complaint in a state court of competent jurisdiction or in a district
court of the United States . (34 CFR §300 .512.)
According to your e-mails, you have exercised your rights to both the state complaint process
and the due process hearing process in an attempt to resolve your concerns . As stated above, the
Part B regulations do not provide for OSEP's review of state complaint decisions and therefore,
we cannot review NHDOE's decision regarding your complaint . With regard to the other issues
that you asked OSEP to investigate, i .e ., violations of 34 CFR §300 .508 and NHDOE's failure to
hold the school district accountable, you may avail yourself of the state complaint process to
address these allegations . Further, if you continue to have specific concerns about
education, you may use the due process procedures, including mediation, to address your
concerns.
To the extent that your allegation of a pattern of harassment is based on
disability,
this may be a violation of Section 504 of the Rehabilitation Act of 1973 (Section 504) and Title
II of the Americans With Disabilities Act of 1990 (Title II) . The Department's Office for Civil
Rights (OCR) enforces Section 504 and Title II . Section 504 and Title II prohibit discrimination
on the basis of disability . Specifically, Section 504 requires that a FAPE be provided to qualified
persons with disabilities in a school district's jurisdiction, regardless of th -; severity of the
person's disability . 34 CFR §104 .4, 28 CFR §35 .130 and 34 CFR §104 .33-104 .36. For more
information about Section 504 and Title II or to file a complaint, you should contact the OCR
enforcement office serving New Hampshire, which is located at :

Page 2 Boston Office
Office for Civil Rights
U.S . Department of Education
J.W . McCormack Post Office and Courthouse
Room 701,01-0061
Boston, MA 02109-4557
Telephone : 617-223-9662
FAX: 617-223-9669
Email : OC R Boston aed .go v
With regard to the SEA's general supervision requirements, as Mr. Rex Shipp indicated to you
during a telephone conversation, OSEP is currently working with the State of New Hampshire,
through the Continuous Improvement and Focused Monitoring System (CIFMS), to improve the
State's provision of services under Part B . Specifically, in April 2001 during the self-assessment
phase of CIFMS the State of New Hampshire self-identified its Dispute Resolution System as
being an area of non-compliance . This area of non-compliance was placed in the State's
Improvement Plan . Since April 2001, OSEP has consistently worked with the SEA staff to help
bring this area into compliance . For more information in regard to the State's ongoing
improvement planning in this area, please contact :
Dr. Mary J . Ford
Director of Special Education
New Hampshire Department of Education
101 Pleasant Street
Concord, NH 03301-3860
(603) 271-3741 Phone
(603) 271-1953 Fax
mford@a, ed.state .nh.us
I hope this information is helpful . Thank you for sharing your concerns with us .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
Enclosure
cc: Dr . Mary J . Ford

